DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered. 
Claims 1-20 have been presented for examination based on the amendment filed on 4/1/2022.
Rejection for claims 1, 4-9, 11, 14-18 and 20 rejected under 35 U.S.C. 101 is withdrawn in view of amendment to claims and persuasive arguments presented by applicant in Remarks Pgs. 10-15.
Claims 1-20 are newly and additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “A review of simulation-based urban form generation and optimization for energy-driven urban design” by Shi et al (Available online 9 May 2017), in view of NPL “From solar constraints to urban design opportunities: Optimization of built form typologies in a Brazilian tropical city” by Martins et al (Available online 4 March 2014).
This action is made Non-Final.
------ This page is left blank after this line -----
Response to Arguments
Rejection under 35 USC 101 is withdrawn therefore the arguments are not responded to further in this section.
Rejection under 35 USC 112(a) is further elaborated (in view of applicant’s arguments and discussed support) and arguments are addressed within the rejection. Additional new rejection is made in view of amended claim limitation. 
Addressing arguments made for rejection under 35 USC 103:
(Argument 1) Applicant has argued in Remarks Pg.:
In the rejections, the Examiner maps the limitations of each design metric included in the different sets of design metrics quantifying a degree to which a corresponding design objective is met, recited in prior claim 1, to metrics representing plot ratio and floor area ratio that are related to multi-objective optimization of morphological factors, disclosed in Martins. The Examiner also maps the limitations of the first set of performance modifications, recited in prior claim 1, to density features that are altered during the widening of urban configuration possibilities and the corresponding second plot of the optimal configurations generated using these altered density features, disclosed in Martins. Lastly, the Examiner maps the limitations of the GUI, recited in prior claim 1, to a design optimization platform into which input variables related to the multi-objective optimization are entered, disclosed in Martins. See Office Action at page 17. Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Martins would need to disclose that each of the metrics representing plot ratio and floor area ratio quantifies a degree to which a corresponding design objective is met. [1] Martins also would need to disclose that the input variables entered into the design optimization platform include the altered density features. [2] Importantly, Martins contains no such teachings.

(Response 1) As per [1], See in Martins Section 7.1  Pg. 55 Col.1 the degree to which the objectives are met as percentage increase/decrease of objectives (solar radiation on face and solar energy potential on roof) based on the design criteria FAR & PR at least. 

    PNG
    media_image1.png
    317
    615
    media_image1.png
    Greyscale

Also see Martins Section 7.1 Pg. 55 Col.1 where the optimal values of annual radiation on façade/roof would is identified.  
    PNG
    media_image2.png
    551
    596
    media_image2.png
    Greyscale

As per [2], allegation that Martins also would need to disclose that the input variables entered into the design optimization platform include the altered density features, is not supported by amendment in the claims. Even if explicitly claimed, the simulation in Martins specifies design criteria including FAR and PR (See section 6.4.1 and Table 7) which are used in computation of objectives (See section 6.4.2-6.4.3 and Section 7.1). No specific interface or GUI is claimed to enter this data. Specification also does not any specific GUI/interface to enter this data other than generic entry of data as seen in Specification Fig.2 element 202.
(Argument 2) Applicant has argued in Remarks Pg.18-19:
Notably, Martins discloses that the metrics representing plot ratio and floor area ratio are constraints on the objectives to be optimized in the multi-objective optimization. Martins also discloses that the objectives to be optimized include irradiation on facades and irradiation on building roofs. See Martins at Section 6.4.3. These objectives of irradiation on facades and irradiation on building roofs to be optimized are entirely and expressly distinct from the constraints representing plot ratio and floor area ratio. [1] Consequently, Martins necessarily fails to disclose that each of the metrics representing plot ratio and floor area ratio quantifies a degree to which a corresponding design objective is met. Further, Martins discloses that the input variables entered into the design optimization platform include a set of climatic, geometric and thermo-physical data and parameter specifications, see id. at Section 3.1, and that the altered density features used in the widening of urban configuration possibilities include a building setback, a number of floors, a floor area ratio, and a plot ratio, see id. at Table 1, Section 6.4.2, and Table 7. Because these altered density features are completely different from the input variables, Martins also necessarily fails to disclose that the input variables entered into the design optimization platform include the altered density features. [2]


    PNG
    media_image1.png
    317
    615
    media_image1.png
    Greyscale
(Response 2) As per [1] , As shown in the section 7.1 annotated below the objectives (radiation on façade/roof) are entirely and expressly dependent on the design constraints placed on plot ratio (PR) and floor area (FAR). The altered density is represented by FAR as evident from annotation in Section 7.1. Emphasis is placed where it states “Configuration twice denser (FAR of 8.2)…”; meaning FAR is the design parameter representing density. 
Also applicant eluded to Table 7, however there is no parameter called density in that table (only FAR) to support examiner interpretation above. 
As per [2], this is mere allegation which is also addressed above in Response 1 item [2]. No new arguments are made against Shi. Examiner respectfully maintains the rejection.

Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

MPEP 2163.03 V. Also states 

V.    ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Claim 1 recites the limitation:
generating, via a tradeoff engine included in the CAD application, a design tradeoff space that includes a plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics…;

Specification ¶[0039]-[0048] & Fig.3A-B recites and displays an embodiment of tradeoff engine in two-dimensions (mapping two design objectives) where the designs are shown as actual CAD representations (e.g. Fig.3B element 206(0)). Specification recites in another embodiment in ¶[0049] in three dimensions, mapping three competing design objectives, which may have designs as representations in 3D space (3 axis). While there can be more than 3 competing design objectives (Specification [0028]-[0029] – e.g. functions that quantify solar energy collection, available sight lines associated with windows in structures, the size of yards associated with structures, the variety of neighborhoods, the distribution of programs, total project cost, and total project profit) the tradeoff space and engine is limited to two dimensions (2 design objectives) at most as supported by specification above. More specifically the specification does not provide written description, for example tradeoff between four or more design objectives (dimensions) in tradeoff space/engine to be visualized in view like Fig.3A-B.  Fig.3A and B at best show two dimensions and not multiple dimensions with 3D designs. 
While the specification is generically replete with mentioning multiple competing design objectives (e.g. [0032] …Design tradeoff space 224 is a multidimensional space within which candidate designs 206 are positioned along multiple dimensions that correspond to the multiple competing design objectives… [0046]…Tradeoff engine 220 can also perform these techniques with multiple different combinations of competing design objectives in an iterative manner in order to identify candidate designs 206 that balance many different competing design objectives.) nothing describes tradeoff space/engine in form that can be visualized with CAD models in them as in Fig.3A-B. As per the MPEP 2161 generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus (more than three design objectives addressed by tradeoff engine/space) claimed. Claim 11 & 20 are interpreted the same way and rejected likewise. The respective dependent do not cure the parent’s deficiency and therefore is rejected likewise.
Further in view of MPEP 2163.06 V, the claim defines the invention in functional language specifying a desired result (In this case plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics ) but the disclosure fails to sufficiently identify how the function is performed (Specifically how the more than two metrics are shown on x-y axis of Fig.3A and 3B along with candidate designs which are understood to be part of geometry engine). Applicant’s arguments and support in specification [0055] & [0032] is considered, but none disclose how the tradeoff space is rendered in multiple dimensions. 
[0032] Tradeoff engine 220 is configured to analyze candidate designs 206 to determine specific candidate designs 206 that balance multiple competing design objectives better than others. In so doing, tradeoff engine 220 generates a design tradeoff space 224 based on candidate designs 206 and design metrics 212. Design tradeoff space 224 is a multidimensional space within which candidate designs 206 are positioned along multiple dimensions that correspond to the multiple competing design objectives. The position of a given candidate design 206 along a particular dimension depends on a corresponding design metric 212 that is generated to indicate the degree to which the given candidate design 206 meets a specific design objective 204. FIG. 3A illustrates an example of design tradeoff space 224 and is described in greater detail below. 

[0055] At step 408, tradeoff engine 220 populates the design tradeoff space generated at step 406 with the set of candidate designs generated at step 402 based on the set of design metrics generated at step 404. Conceptually, the design metrics generated for a given candidate design represent a set of coordinates in a multidimensional coordinate space. Tradeoff engine 220 can position the given candidate design within the design tradeoff space using the corresponding design metrics as coordinates. 

Claims 1 (representatively analyzed below), 11 and 20 are newly rejected for new matter amended limitations:
Claim 1
…..automatically identifying a second candidate design that is included in the plurality of designs and is associated with the second set of design metrics by automatically traversing, via the tradeoff engine….

The specification does not disclose any steps/algorithm that show how to automate the process of identifying a second candidate design and automatic traversal is to be performed. In fact a quick review of the specification reveals that specification does not discuss a process to automate identifying a second candidate design and automatic traversal. Please see disclosure below (¶[0002], [0009], [0013], [0014], [0017], [0018], [0036], [0050], [0051], [0059], [0060]) automating any of the other steps below, none however discussing the issue identified above. To be fully responsive applicant should review MPEP 2163.I.B, MPEP §§ 714.02 and 2163.06.
Claims 11 and 20 recite similar new limitation and therefore are rejected with same rationale. Please see screen capture on specification on next page.

    PNG
    media_image3.png
    1854
    1200
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “A review of simulation-based urban form generation and optimization for energy-driven urban design” by Shi et al (Available online 9 May 2017), in view of NPL “From solar constraints to urban design opportunities: Optimization of built form typologies in a Brazilian tropical city” by Martins et al (Available online 4 March 2014).
Regarding Claims 1, 11 and 20 (Updated 6/3/2022)
Shi teaches a computer-implemented method for generating designs for an urban design project via a computer-aided design (CAD) application (Shi: Section 3 E.g. “…Beirao's model (or the CItyMaker) generates urban form at the
city scale. Its model, called the City Induction generation model, links three modules, corresponding to three separate urban design processes… These are formulation module (analysis), generation module and evaluation module. The formulation module reads the given urban context of the target site …, and the evaluation module evaluates and leads the process of urban form generation to meet the goal of design …”) , the method comprising: generating, via a geometry engine included in the CAD application, a plurality of candidate designs  (Shi : See Fig.1 showing plurality of designs) based on a set of design criteria  (Shi : See Fig.2 Design Parameters; Section 4.5) and a set of competing design objectives (Shi: Section 5.3 "... Table 2 reviews these metrics of urban form measurement by their brief description. One or some of these metrics can either be the fitness objectives for the optimization engines or simply design indicators for user's own judgment ..."& Table 2 ); generating, via a tradeoff engine included in the CAD application (Shi: Section 3 --- evaluation module as tradeoff engine, Section 5 showing tradeoff engine with optimization of solution in Fig.4). Shi teaches generating of candidate solutions (Shi: Section 3.2 “…Genetic Algorithm is a procedure loosely based on Darwinian notions of survival of the fittest, where selection and recombination operators are used among candidate solutions
to look for high-performance ones…” & Table 1 for different methodologies to do so).
Shi is does not specifically detail further functionality of tradeoff engine as claimed.
Martins also teaches generating, via a geometry engine included in the CAD application, a plurality of candidate designs (Martins: See Fig.14-15 and Section 7.1)  based on a set of design criteria  (Martins : Section 6.4.1 Tables 4-7) and a set of competing desiqn objectives (Martins: Section 6.4.2 & 6.4.3);
generating, via a tradeoff engine …, a design tradeoff space that includes the plurality of candidate designs positioned along multiple dimensions within the design tradeoff space based on different sets of design metrics (Martins: Fig.14 showing green dots as specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff solar irradiation on roof vs. façade; Section 7.1) wherein each design metric  (Martins : Table 1 showing parameters including FAR & PR) included in the different sets of design metrics  (Martins : Table 7 showing different sets as optimization solution (1st) and (2nd) with values for FAR and PR parameters at least) quantifies a degree to which a corresponding design objective is met  (Martins: Section 6.4.3 teaches objective functions as design objectives obj1 and obj2, to be met, which are subjected to the design metric E - illuminance  over facades, FAR & PR as parameters; See in Section 7.3 the degree to which the objectives are met as percentage increase/decrease of objectives (solar radiation on face and solar energy potential on roof) based on the design criteria FAR & PR at least: 

    PNG
    media_image1.png
    317
    615
    media_image1.png
    Greyscale
); 12 receiving a first set of performance modifications indicating (Martins: Section 7.1 Pg. 55 – “…While ensuring the same restricted levels of interior daylight, we attempted to widen urban configurations possibilities altering density features imposed by local urban code, through a second optimization run (Fig. 15 and Table 7)...”), one or more changes that, when applied to a first set of design metrics that is included in the different sets of design metrics and is associated with a first candidate design, produce a second set of design metrics (Martins: Section 7.1 Pg. 55 – “…While ensuring the same restricted levels of interior daylight, we attempted to widen urban configurations possibilities altering density features imposed by local urban code, through a second optimization run (Fig. 15 and Table 7)...” – modifying/optimizing the density feature in addition to the current constraints producing a updated tradeoff space as shown in the Fig.15 as compared to Fig.14; Table 7 shows FAR and PR being design metrics which are modified from optimal solution(1st) to optimal solution (2nd)); automatically identifying a second candidate design that is included in the plurality of designs and is associated with the second set of design metrics by automatically (Martins: See section 7.1 and specifically modifying/optimizing the density feature in addition to the current constraints producing a updated tradeoff space as shown in the Fig.15 as compared to Fig.14) traversing, via the tradeoff engine, the design tradeoff space from the first candidate design to the second candidate design based on the first set of performance modifications, (Martins: See section 7.1 Fig.14-15 Tables 4-7, the second candidate design (e.g. in Fig.15 annotated red box) which may be different design based on user preference.

    PNG
    media_image4.png
    1138
    643
    media_image4.png
    Greyscale

Also in Section 5.1 details the traversing as merely an option to find the pareto optimal solution out of many pareto optimal solution for a given criteria, and provides numerous algorithm for this traversal and pareto optimal solution identification --- ultimately it is the user preference which pareto optimal solution is given more user-defined weight; Also See Shi: Section 5.3)  ; generating, via the tradeoff engine, a first combined metric for the first candidate design based on the first set of design metrics  (Martins: Section 5.1 --- combined metric as single objective --- “… Classical optimization methods suggest scalarizing the set ofobjectives into a single objective by multiplying each objectiveby a user-defined weight [30–32]…. The main featureof NSGA-II methods is the use of Pareto dominance relation and adiversity maintenance mechanism for fitness evaluation together with some sort of elitism [28,37]. Due to these features, both con-vergence and spreading of the solution front are ensured, withoutrequiring the use of an external population….”, wherein various metrics are listed for first candidate solution in Table 7 Column “Optimal solutions (1st)”; Section 6.4 as showing design variables, constraints and objective function, Table showing based on those optimal candidate solutions in Table 7; Table 7 1st optimal solution has first set of specific values for (design metric) parameters PR and FAR which are used in optimization); and generating, via the tradeoff engine, a second combined metric for the second candidate design based on the second set of design metrics  (Martins: various metrics are listed for first candidate solution in Table 7 Column “Optimal solutions (2nd)”; Section 6.4 as showing design variables, constraints and objective function, Table showing based on those optimal candidate solutions in Table 7; Table 7 2nd optimal solution has first set of specific values for (design metric) parameters PR and FAR which are used in optimization) 
    PNG
    media_image5.png
    384
    913
    media_image5.png
    Greyscale
, wherein the second combined metric is greater than the first combined metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design (Martins: Section 5.1 ranking based on either user weights based on “…scalarizing the set of objectives into a single objective by multiplying each objective by a user-defined weight …” or using more advanced algorithims for ranking like “…NSGA-II methods is the use of Pareto dominance relation and adiversity maintenance mechanism for fitness evaluation together with some sort of elitism…”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Martins to Shi to visually provide (as in Fig.14-15) the results of various optimization of various tradeoff “by allowing to define efficiently and objectively sets of parameters that respond to a reasonable trade-off between different conflicting measures of efficiency while preserving a set of important and context-related criteria. This methodology leads to more comprehensive set of indicators to be applied in a large-scale as for master plan proposals, but may also allow punctual interventions on a rapid changing district.” (Citation Martins: Section 8). Additionally the motivation to combine would have been that Shi and Martins are analogous arts in the urban design and optimization field using multi-criteria model for building design/modeling (Martins: Section 1; Shi: Abstract). 
Shi and Martins teaches claims 11’s non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, causes the one or more processors to generate designs for an urban design project via a computer-aided design (CAD) application and claim 20’s memory and processor as using CAD applications like ArcGIS/ArcMap (Martins: Section 3 which is run on a desktop includes a computer and medium essentially; Shi discloses use of computer Pg. 127 in its modeling aspect), and limitations performed above are mapped as in claim 1 above.
Regarding Claims 2 & 12 (Updated 6/3/2022)
Shi teaches wherein each candidate design included in the (plurality of) candidate designs includes a geometrical layout  (Shi : Section 2.4 Fig. 1 illustrates the concept of energy-driven urban design, showing two designs layouts geometrically displayed, e.g. to increase solar utilization, an active constraint may maximize the area of façades or rooftops of adequate solar radiation for PV panels); 

    PNG
    media_image6.png
    570
    752
    media_image6.png
    Greyscale

Further Section 3 teaches use of CityMaker/CityInduction3 software, which can be associated with CAD software for visualization) for developing a region of land according to a first design criterion  (Shi: Section 4.5.1 “Based on the discussion on “Conzenian”, “cities as flows”, and “building program”, we summarize seven components of an urban design prototype. From rough and enduring to fine and ephemeral, they are site, streets, plots, buildings, programs, objects, and flows. Site refers to natural features like landscape, waters, vegetation, and climate condition….” Site and plot as region of land as part of urban design protypt; Section 6 “….The Generation step generates an energy-driven urban design prototype with the generic urban design constraints, the vernacular urban design constraints, and both the active and passive energy driven urban design constraints….” Section 3.1-3.2 detailing the generative process/methods to generate candidate solutions) 
Martins teaches the geometrical layout as varied building heights for a block as shown in Fig.5 and Fig.14-15 different layout.
Regarding Claims 3 & 13
Shi teaches  wherein the first design criterion indicates a property boundary associated with the region of land within which construction is allowed to occur and outside of which construction is not allowed to occur (Shi: Section 4.1 discloses boundaries; Also see each of the generative algorithms listed in Table 1 takes initial shape/grid/cells as input components) .
Regarding Claims 4 & 14  (Updated 6/3/2022)
Shi & Martins teaches further comprising generating, via an evaluation engine included in the CAD application, a different set of design metrics for each candidate design included in the plurality of candidate designs based on the set of competing design objectives (Shi: Table 1, Secion 3.1-3.2 & 5.3 Table 2 showing optimization of different design objectives/metric based on different design metrics used in generation steps --- “Genetic Algorithm is “a procedure loosely based on Darwinian notions of survival of the fittest, where selection and recombination operators are used among candidate solutions to look for high-performance ones…” Section 3.2; Also see Martins: See Section 4 DOE & Section 7 detailing all the candidate solutions and how they are filtered and displayed ).
Regarding Claims 5 & 15 
Martins teaches wherein the set of competing design objectives includes a first objective function and a second objective function, and wherein an increase in value of the first objective function causes a decrease in value of the second objective function for a given candidate design (Martins: Section 7 Fig.14-15 show two competing objectives shown in green dots as specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff between objectives of solar irradiation on roof vs. façade; Also see 6.3.4 “…Minimize the irradiation on facades (fobj1and maximize it onbuilding roofs fobj2), aiming at reducing solar heat gains via facades and at the same time enhance solar energy productionpotential on roofs….”; Section 7 Pg. 53 also states “ …. higher density will lead to lower irradiation and illuminance availability on vertical building surfaces. This result can be attributed to the main impact of sky obstruction by surrounding buildings…”).
Regarding Claims 6 & 16
Martins teaches wherein generating the design tradeoff space comprises: generating, via the tradeoff engine, multiple axes corresponding to the multiple dimensions, wherein each axis corresponds to a different competing design objective  (Martins: Section 7 Fig.14-15 show two competing objectives shown in green dots as specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff between objectives of solar irradiation on roof vs. façade) ; and positioning, via the tradeoff engine, each candidate design within the design tradeoff space based on a corresponding set of design metrics  (Martins: Section 7 Fig.14-15 show in green dots specific candidate designs positioned along x and y coordinates in a tradeoff space showing tradeoff between objectives of solar irradiation on roof vs. façade: ) .
Regarding Claims 7 & 17
Martins teaches wherein determining the first set of performance modifications comprises: determining a first decrease to a first design metric included in the first set of design metrics based on a first user interaction (Martins: Section 7 Pg. 5Column 1 detailing a height limit of 5-7 floors as decreasing parameter, Table 7 Optimal Solution ½; Fig.14-15); and determining a first increase to a second design metric included in the first set of design metrics based on a second user interaction  (Martins: Section 7 Pg. 55 Column 1 – increasing density  as second design metric, Optimal Solution ½ Fig.14-15) .
Regarding Claims 8 & 18 
Martins teaches wherein traversing the design tradeoff space comprises: generating a first vector within the design tradeoff space based on a first performance modification included in the first set of performance modifications, wherein the first vector traverses along a first dimension in the multiple dimensions  (Martins: See Fig.14 mapping below) ; generating a second vector within the design tradeoff space based on a second performance modification included in the first set of performance modifications, wherein the second vector traverses along a second dimension in the multiple dimensions (Martins: See Fig.14 mapping below); and generating a third vector that traverses along the first dimension and the second dimension within the design tradeoff space based on the first vector and the second vector as finding and navigating between pareto optimal solutions as in Fig.14 --- this would be easily visualized in Fig.14 or 15)

    PNG
    media_image7.png
    463
    665
    media_image7.png
    Greyscale

and generating a fourth vector that traverses along the first dimension, the second dimension, and the third dimension4 within the design tradeoff space based on the first vector, the second vector, and the third vector, wherein the first set of performance modifications indicates that a [[the]] first design metric and a [[the]] second design metric should be decreased and a [[the]] third design metric should be increased (Martins: Fig.14-15 shows multiple vectors in two dimensions, viz. irradiation on roof and irradiation on façade, however other dimensions as shown in table 2 are also possible (notice the last two are modeled in Fig.14-15)) .

    PNG
    media_image8.png
    271
    741
    media_image8.png
    Greyscale

Regarding Claim 9 
Martins teaches wherein the first set of performance modifications indicates that the first design metric should be decreased (Martins: Section 7 Pg. 55 Col.1 – e.g. numbers of floor/height) and the second design metric should be increased  (Martins: density --- both leading to improved objectives of reduction on solar energy on façade and increase on roof; Also see 6.3.4 “…Minimize the irradiation on facades (fobj1and maximize it onbuilding roofs fobj2), aiming at reducing solar heat gains via facades and at the same time enhance solar energy productionpotential on roofs….”; Section 7 Pg. 53 also states “ …. higher density will lead to lower irradiation and illuminance availability on vertical building surfaces. This result can be attributed to the main impact of sky obstruction by surrounding buildings…”).

Regarding Claims 10 & 19 (Updated 6/3/2022)
Martins teaches further comprising: generating, within a graphical user interface (GUI), one or more GUI elements that depicts  a first axis in the design tradeoff space (Martins: Fig.14-15 showing tradeoff space; GUI elements that depicts the first axis can be the Fig.15 Y axis “Solar irradiation on roof”) and a second axis in the design tradeoff space (Martins: GUI elements that depicts the second axis can be the Fig.15 Y axis “Solar irradiation on facade”); obtaining the first set of performance modifications via one or more user interactions with the GUI (Martins: Section 7 Pg. 55 Col.1 – showing modification to parameters --- this is a graphical application therefore modification are GUI based); and depicting, within theone or more elements a first traversal within a first dimension corresponding to the first axis in the design tradeoff space and a second traversal within a second dimension corresponding to the second axis in the design tradeoff space (Martins: Fig.14-15 showing tradeoff space with indication of pareto optimal and base solutions; traversal on roof (first axis – i.e. y axis) from 1993 kWh/m2year to  2064 kWh/m2year, traversal on facade (second axis - x axis) from 338 kWh/m2year to  538 kWh/m2 as in Pg. 55 Col.1 Lines 9-15 "... The results show that for the irradiation response, a gain of approximately 12% was achieved on roofs while for irradiation on facades a reduction of approximately 44% was reached. Optimal solutions range from an annual irradiation on roof of 1993 kWh/m2year for an annual irradiation on facades of 338 kWh/m2year, and irradiation on roofs of 2064 kWh/m2year for an annual irradiation on facades of 538 kWh/m2..."). Martins uses ArcGIS/ArcMAP to receive data inputs (Martins: Section 3) which are known GUI applications since at least 20165.
Relevant Prior Art of Record
US Patent No. US 10452790 B2 by Kim; Sungmin et al. teaches specifying a set of parameters for a building massing configuration, calculating a normalized energy use index for multiple different building massing configurations that meet the specified set of parameters, wherein the normalized energy use index for each of the multiple different building massing configurations is normalized against a reference energy use index of a reference building, ranking the multiple different building massing configurations by the respective normalized energy use indexes, and selecting at least one of the different massing configurations for display on a graphical user interface according to the ranking.
Examiner’s Note
Claim 20 discloses a system claim, with “a geometry engine included in the CAD application…”, and “…a tradeoff engine included in the CAD application…”. These engines are not interpreted as invoking claim interpretation under 35 USC 112/6th/(f) because they are explicitly claimed as part of CAD application which is software stored on the memory.  The structure of the system is derived from memory (storing the CAD application) and one or more processors, implementing the functionality as claimed. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147Friday, June 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/ModeFRONTIER, Pgs.1, 2021.
        
        2 https://engineering.esteco.com/technology/simulation-process-integration-automation/, 4 Pages showing ModeFrontier being integrated with CAD Applications (see Pg.1,3).
        3 [38] J. Beir~ao, CItyMaker. Designing grammars for urban design, ABE Archit. Built
        Environ. 2 (5) (Oct. 2012) 1-440. As cited in Shi (full text included), 
        4 Notice claim interpretation. Specification also is not showing anywhere third dimension in figures as claimed. This is generically disclosed and generically interpreted.
        5 ArcGIS - Wikipedia, the free encyclopedia see page https://en.wikipedia.org/wiki/ArcGIS printed in 2016 (Provided earlier)